PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/417,025
Filing Date: 20 May 2019
Appellant(s): Apple Inc.



__________________
Brian Hafezzadeh
For Appellant


EXAMINER’S ANSWER


(1) Grounds of Rejection to be Reviewed on Appeal
This is in response to the appeal brief filed 06/21/22. Every ground of rejection set forth in the Office action dated 01/21/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant alleges Cueto, Chang, Perez-Noguera, and Offenberg do not, individually or in combination, disclose “while displaying ... a selection user interface including a plurality of selectable items ... [moving] focus from the first item to a second item... and [moving] focus from the first item to the third item.” as recited in claims, 1, 11, and 17.
Appellant alleges Cueto fails to disclose various features recited in claims 1, 11, and 17. First, Cueto discloses popping-up a menu based on an input from a stylus, and the popped-up menu is, by definition, not displayed before the input from the stylus is received. For example, the Pencil sub-menu is not displayed until “the user has chosen Pencil in the Tools menu.” Thus, Cueto fails to disclose “while displaying ... a selection user interface including a plurality of selectable items |. . changing display of the selection user interface in order to indicate movement of focus from the first item to a second item among the plurality of selectable items... [and] changing display of the selection user interface in order to indicate movement of focus from the first item to a third item among the plurality of selectable items,” as recited in claims 1, 11, and 17 (emphasis added). Second, Cueto does not disclose navigating within a menu. Figure 4b of Cueto and paragraph [0057] describe navigation operations of popping up menus. Nowhere does Cueto disclose moving focus within a menu. For example, after popping up a Pencil sub-menu, Cueto does not disclose changing focus from “Line Weight” to “Color” within the Pencil sub-menu, based on receiving an input from the stylus. Third, even assuming for the sake of argument that Cueto discloses navigating within a menu, Cueto does not disclose changing focus from “Pencil” to “Paintbrush” based on satisfaction of a “first navigation criterion,” and changing focus from “Pencil” to “Eraser” based on satisfaction of a “second navigation criterion.” Cueto does not disclose logic for changing focus in different ways based on different corresponding inputs from a stylus.

The examiner respectfully disagrees. As acknowledged by the Appellant, Cueto in [0057] and in Fig. 4b, teaches of using a squeeze or tap gesture to open a menu (selection user interface) comprising a plurality of selectable items (See Tools Menu, Fig. 4b, selectable items: Pencil, Paintbrush, Eraser...) and navigating the menu, “Once the Tools menu is on screen, the user can than use the stylus squeeze/tap feature to navigate the menu” [0057]. Cueto further discloses providing focus to a menu item. Fig. 4B illustrates the selectable item, “Pencil” bolded indicating the “Pencil” icon (item) being in focus and in [0057], “....graphical animations or other indicators (e.g., differing chimes or vibrations as the menu is parsed) can be used to inform the user as to what icon or menu item the stylus is currently engaging to assist in the user selection process” Therefore, Cueto teaches while displaying...a selection user interface (one of the Tools Menu, Pencil Menu or Line Weight menus, Fig. 4b) including a plurality of selection items (Pencil, Paintbrush, Eraser, Line Weight, Color, Line Type, 1.0, 1.25 or 1.5, Fig. 4b) changing the display of the selection user interface in order to indicate movement of focus from the first item to the second item among the plurality of selectable items (Bolding of menu item illustrate in Fig. 4B and the teachings (above) of using graphical animations or other indicators to indicate what icon (selection item) is currently engaged (in focus) [0057])......[and] changing display of the selection user interface in order to indicate movement of focus from a first item to the third item among the plurality of selectable items (“...navigate the menu” [0057]). 
Appellant alleges Cueto, Chang, Perez-Noguera, and Offenberg do not, individually or in combination, disclose “in accordance with a determination that the finger manipulation data from the stylus includes touch sensor data indicative of & swipe gesture based on a third pattern of contacts detected on the stylus ... as recited in claims, 1, 11, and 17.
The examiner respectfully disagrees. Cueto discloses using gesture inputs (squeeze/tap) applied to a stylus to select, open and navigate a menu (See Fig. 4B, [0057]) on a GUI (graphic user interface) and wherein the stylus’s touch sensing area (See Fig. 5a) registers a user’s squeeze or tap input via a capacitance change.  “For instance, the resonant circuit can have its capacitive value changed by, for example, squeezing or tapping a finger on the pressure-sensitive surface, thereby causing a detection signal with can be used to change the capacitance and/or other variable element of that circuit. As will be appreciated in light of this disclosure, each unique pressure action (squeeze and/or tap) can effectively provide a unique change to the resonant circuit, which in turn can be passively or actively sensed by the stylus detection circuit of the computing device as a unique signature of that particular stylus-based pressure action” Cueto, [0062]. 
Chang discloses a touch sensor, 50, located within a stylus, which detects touch input (gestures) from a user’s finger (see Fig. 5) and interacts with a GUI ([0051]). The stylus touch sensor, 50 uses changes in capacitance to detect a user’s touch.  “...touch sensor 50 provides longitudinal touch position information (touch data such as longitudinal finger position information indicating where sensor 50 is being touched by one or more fingers of a user along longitudinal axis 24) and/or circumferential touch position information (touch data such as circumferential finger position information indicating where sensor 50 is being touched around the circumference of stylus 10 by one or more fingers of a user). Single-touch events and multitouch events can be detected using touch sensor 50. Touch input may be used to manipulate on-screen objects, to change settings within equipment 40, to supply input to application programs (e.g., drawing applications, games, business presentation programs, etc.), to supply input to an operating system, or to provide input to other software running on equipment 40” Chang, [0032].  Chang additionally discloses, “....touch sensor 50 may receive touch gestures from a user. For example, gestures such as flicks of the finger up or down the length of sensor...”  and “Sensor 50 (or other portions of stylus 10) may incorporate a force sensor. Touch input and/or force input may be used to control operations such as zoom operations. For example, applied force may be measured and used to control how much a displayed image or part of an image is zoomed during drawing. When stylus 10 detects that a user has pinched or gripped stylus 10 tightly (e.g., when applied squeezing force to sensor 50 is detected by a force sensor structure in sensor 50)...”
The teachings of Chang provide stylus gesture detection along a longitudinal direction (flick), a squeeze gesture and rotational gesture [0036, 0037, 0039, 0040].
Although Chang does not explicitly teach the claimed swipe gesture, the flick gesture is known in the art to involve a similar movement (finger movement in a specific direction) as a swipe gesture.
However, Offenburg teaches a capacitive touch sensor ([0107] “Touch-sensitive layer 210 may be composed of any suitable material and be of any suitable type, such as for example resistive, surface acoustic wave, capacitive...”) and further teaches in [0296] the use of a swipe gesture for interacting with a GUI using the touch sensitive layer (touch sensor).
Cueto, Chang and Offenburg all use capacitive sensing for registering user’s gestures for interacting with a GUI and are therefore, considered analogous art.
In addition, Perez discloses in [0055] that any motion and/or gesture provided to a touch sensitive surface can be assigned to any suitable function and/or feature.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Any gesture disclosed within the combination of Cueto, Chang, Offenburg and Perez, captured by a touch sensor, can be applied to any of taught GUI functions provided by the above combination of art and used with a touch sensing stylus. Therefore, the combination of art, discloses in accordance with a determination that the finger manipulation data from the stylus includes touch sensor data indicative of & swipe gesture based on a third pattern of contacts detected on the stylus ... as recited in claims, 1, 11, and 17.

Appellant alleges Tabasso, thus, plainly discloses detecting fingers moving across a touchpad. Tabasso, does not disclose that “at least a portion of the finger manipulation data corresponds to touch sensor data from one or more touch sensors on the stylus,” much less that the “touch sensor data indicates movement of one or more fingers along a touch-sensitive surface of the stylus,” as recited in claim 4 (emphasis added}. lgnoring “stylus” (See the Final Office action, pages 11 and 12) in order to map the touchpad onto claim 4 amounts to an improper piecemeal rejection of claim 4.
The examiner respectfully disagrees. Tabasso discloses of having a capacitive or resistive touch/trackpad (touch-sensitive surface) wherein finger movement in a left/right/up/down direction controls navigation (focus) through a menu in a left/right/up/down ([0028]).
Cueto, Chang, Offenburg  and Tabasso all use capacitive sensing for registering user’s gestures for interacting with a GUI and are therefore, considered analogous art.
In addition, Perez discloses in [0055] that any motion and/or gesture provided to a touch sensitive surface can be assigned to any suitable function and/or feature.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, any gesture disclosed by the combination of Cueto, Chang, Offenburg, Perez and Tabasso captured by a touch sensor, can be applied to any of taught GUI functions also taught by the above combination of art and used with a touch sensing stylus. Therefore, the combination of art, discloses moving focus from the first item to the second item in response to determining that the touch sensor data indicates movement of the one or more fingers in a first direction along the touch-sensitive surface of the stylus, and moving focus from the first item to the third item in response to determining that the touch sensor data indicates movement of the one or more fingers in a second direction along the touch-sensitive surface of the stylus.

Appellant alleges the rejection of dependent claim 22 under 35 U.S.C. §103 is improper and should be withdrawn. The Final Office action concedes that neither Cueto, Chang, Perez-Noguera, nor Offenberg discloses the aforementioned claimed features, and cites Fleck for the claimed features. Fleck is cited for a radial menu. Fleck discloses that “As best shown in FIG. 6B, a radial control menu 74 has a plurality of wedges 76 densely arranged around an origin 78 of the menu 74. The wedges 76 may each represent graphic design tools, such as an eraser, a brush, a slicer, a cropper, etc.” Fleck at paragraph [0066].
Fleck does not disclose that a particular wedge has focus. For example, in Figure 6B of Fleck (reproduced below), none of the wedges has focus. Because Fleck does not disclose that a wedge has focus, Fleck logically does not disclose changing focus from one wedge to another wedge. Fleck, therefore, fails to disclose “movement of focus from the first item to the second item includes a clockwise focus change selection within . . . [a] radial menu,” and also fails to disclose movement of focus from the first item to the third item includes a counter-clockwise focus change selection within the radial menu,” as recited in claim 22.
The examiner respectfully disagrees. Fleck discloses of having a radial control menu which has graphic design markup tools such as an eraser, brush…etc ([0066]) located in GUI. Fleck also teaches of applying a movable indicator in the GUI and selectable using a stylus ([0033, 0035]), thereby teaching a relationship between a GUI indicator and stylus interaction.
Cueto teaches of using gestures applied to a stylus touch sensor for moving a selection/focus from a first item to a second item or a first item to a third item in a menu of a GUI.  Chang discloses detecting a rotation/longitudinal movement on a stylus touch sensor for controlling objects in a GUI.  Perez discloses the general teaching of one of ordinary skill in art can assign any gesture applied to any suitable function of feature of a device.  Lastly, Fleck discloses a radial menu comprising an indicator in the GUI and the indicator selectable using a stylus.
Using the combined teachings provided by the above art, which includes teachings of applying focus to a menu item in a GUI using touch sensor on a stylus and the GUI able to have a radial menu, the combined teachings of the above analogous art discloses: the first direction of the first rotation of the stylus corresponds to a clockwise rotation, wherein the second direction of the second rotation of the stylus corresponds to a counter-clockwise rotation, wherein changing display of the selection user interface in order to indicate movement of focus from the first item to the second item includes a clockwise focus change selection within the radial menu according to the clockwise rotation of the stylus, and wherein changing display of the selection use as cited in claim 22
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Final Note:
All the Appellant’s argument pertain to piecemeal analysis of the art used in the 103 rejection.  The Appellant does not provide any argument/evidence as to why the analogous art isn’t combinable or any “teaching away”.  Therefore, the combination of analogous art discloses all the limitations of claims in the instant application.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHAD M DICKE/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        
Conferees:
	/AMARE MENGISTU/            Supervisory Patent Examiner, Art Unit 2623        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.